FILED
                                                                                           MAR 1 6 2009
                                      UNITED STATES DISTRICT COURT                   NANCy MAYER WHITTINGTON CLERK
                                      FOR THE DISTRICT OF COLUMBIA                         U.S. DISTRICT COUffr'



      SHERRY WASHINGTON,                             )
                                                     )
                        Plaintiff,                   )
                                                     )
              v.                                     )      Civil Action No.       09 0493
                                                     )
      U.S.A., et al.,                                )
                                                     )
                        Defendants.                  )


                                         MEMORANDUM OPINION

              This matter comes before the court on review of plaintiffs application to proceed in

      forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

      complaint.

              The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by

      pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

      by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,

      must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

      (D.D.C. 1987). Rule 8(a) ofthe Federal Rules of Civil Procedure requires that a complaint

      contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

      short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

      for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

      standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

      prepare a responsive answer, to prepare an adequate defense and to determine whether the

      doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).




11/
        The complaint is so vague and confusing that it utterly fails to "give the defendant fair

notice of what the plaintiffs claim is and the grounds upon which it rests." Conley v. Gibson,

355 U.S. 41, 47-48 (1957). For this reason, the complaint will be dismissed without prejudice

for failure to comply with Rule 8(a). An Order consistent with this Memorandum Opinion is

issued separately.




Date:   " IL
        y~
               j     (l) f L- (Pt) G7